DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to a product analysis.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards to a product analysis that detects an area of change in a product shelf from a video of the product shelf; classifies the change in the product shelf in the detected area of change; and specifies a frequency at which a customer was interested in but did not purchase a product on the basis of the classification of the change.
The closest prior art, Mattingly et al. (US 2017/0344935) and Field-Darragh et al. (US 2014/0279294) show related systems. Mattingly teaches to detect an area of change in a product shelf from a video of the product shelf (see para. 0049, where Mattingly discusses detecting the change in a product shelf); classify the change in the product shelf in the detected area of change (see para. 0049, where Mattingly discusses image data compared to preexisting image data from a database to detect the change in a product shelf by identifying customers physically touching the merchandise, to identify customers removing an item of merchandise from the shelf, and to then calculate a customer conversion rate in the merchandise). Field teaches to specify a frequency at which a customer was interested in but did not purchase a product on the basis of the classification of the change (see para. 0091, where Field discusses calculating the item purchase conversion rate that indicates the frequency a customer is interested in a product and buys the product or does not buy the product).
However, Mattingly and Field fail to address: 
“detect an area of change in a product shelf from a video of the product shelf;
classify the change in the product shelf in the detected area of change; 
specify a frequency at which a customer was interested in but did not purchase a product on the basis of the classification of the change; and
display an image representing a value of the frequency itself or a heat map expressed according to the frequency, as an image of a mode according to the frequency at which the customer was interested in but did not purchase the product, so as to be superimposed on the area of change for the video of the product shelf.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663